DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Withdrawn claims 7-10 and 12 have been canceled
“an curved branch portal” in claim 1, lines 19-20 has been changed to –a curved branch portal--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: no prior art reference of record discloses or renders obvious all of the limitations of claim 1, specifically the feature of “the water tank is provided with a vertical water blocking plate that divides the water tank into a plurality of water storage spaces; the water blocking plate is not in contact with a  bottom of the water tank to form a transfer port so that when water is added to the water tank through the capillary tube and connecting port, a water level of each of the plurality of water storage spaces is the same,” in conjunction with the remaining claim limitations. The Examiner had previously indicated such language as overcoming the combined teachings of Prescott, Jung, Gosling, Farwell, Baker, and Johnson, Jr. See Non-Final Act. mailed 11/29/2021 at 17-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LISA L TSANG/           Primary Examiner, Art Unit 3642